DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 08/24/2022 overcome the previous objections of the claims and the previous objection is withdrawn.
Applicant’s arguments, see pages 4-6, filed 08/24/2022, with respect to the rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103 has been withdrawn.
Specifically, applicant argues that the combination does not teach “an optical path adjusting module disposed on the first light path and between the imaging lens and the camera, wherein the optical path adjusting module comprises a mirror disposed on the first light path, the mirror moves relatively to the imaging lens according to a test command, and adjusts the distance between the imaging lens and the camera on the first light path to be a first optical distance or a second optical distance” (emphasis added).
Cray teaches moving a mirror to adjust the focal point of the optical system. However, mirror 14 moves the focal point in the X direction and mirror 16 moves the focal point in the Y direction. Moving either mirror is changing the light path. Said another way, moving the mirrors does not “adjust the distance between the imaging lens and the camera on the first light path” as required by the claims. The moving mirror creates a new light path with a new optical distance while the claims require the same optical light path and a new distance.
Newly cited reference 20180164089 teaches using a retroreflector to adjust the focal point of an optical path. The retroreflector would be the optical path adjusting module. However, the reference fails to teach the remaining limitations of the claim. Specifically, the reference does not teach the retroreflector is not between the imaging lens and the camera. Furthermore, the reference is for measuring distance to an object and does not teach “a camera disposed on the first light path for measuring a beam characteristic of the third testing light” as required by the claims. 
Therefore, a notice of allowance follows.
Allowable Subject Matter
Claims 1-7 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a camera disposed on the first light path for measuring a beam characteristic of the third testing light; and an optical path adjusting module disposed on the first light path and between the imaging lens and the camera, wherein the optical path adjusting module comprises a mirror disposed on the first light path, the mirror moves relatively to the imaging lens according to a test command, and adjusts the distance between the imaging lens and the camera on the first light path to be a first optical distance or a second optical distance” (emphasis added) in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877